DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Receipt is acknowledged of an amendment, filed 12/29/2020, in which claims 27, 28, 30, 31 and 33 were cancelled, and claims 3-11, 13-17, 20, 22, 24, 26, 29 and 34 were amended.  Receipt is also acknowledged of an amendment, filed 1/28/2022, in which claims 2-16 were cancelled, claims 17, 21, 22, 24, 26, 29, 32 and 34 were amended, and claims 35-50 were newly added.  Claims 1, 17-26, 29, 32 and 34-50 are pending.

Election/Restrictions
Applicant’s election without traverse of Group 2, and the species of Omomyc as the mutant polypeptide, KRAB as the repressor domain, and SEQ ID NO: 29 and the fusion polynucleotide in the reply filed on 1/28/2022 is acknowledged.
The response indicates the claims 17-26, 29, 32 and 50 are readable upon the elected species.
Upon further consideration, the restriction requirement between Groups 1-3 has been withdrawn, and the restriction requirement between Groups 4 and 5 has been withdrawn.  The restriction requirement between Groups 1-3 (now Group I), Groups 4-5 (now Group II), and Group 6 (now Group III) is maintained.  The species election requirement is maintained.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claims 26, 29 and 32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/28/2022.
	Claims 1, 17-25 and 34-50 are under consideration.

Information Disclosure Statement
	Receipt of an information disclosure statement is acknowledged.  The signed and initialed PTO-1449 has been mailed with this action.

Specification
	The substitute specification, filed 12/29/2020, has been entered.

The use of the term LIPOFECTAMINE (paragraphs [0120] and [0129]), which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore, the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claim 21 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).  Claim 21 depends from both claim 20 and claim 17.  Accordingly, the claim 21 has not been further treated on the merits.  It would be remedial to amend claim 21 to recite, “An expression vector comprising the polynucleotide of claim 17.”

Claim 35 is objected to because of the following informalities:  the claim recites “is or comprises,” which is redundant.  Both “is” and “comprises” are open transitional phrases.  It would be remedial to replace the phrase “is or comprises” with the word “comprises.”  Appropriate correction is required.
Claim 36 is objected to because of the following informalities:  the claim recites “is or comprises,” which is redundant.  Both “is” and “comprises” are open transitional phrases.  It would be remedial to replace the phrase “is or comprises” with the word “comprises.”  Appropriate correction is required.
Claim 37 is objected to because of the following informalities:  the claim recites “is or comprises,” which is redundant.  Both “is” and “comprises” are open transitional phrases.  It would be remedial to replace the phrase “is or comprises” with the word “comprises.”  Appropriate correction is required.
Claim 42 is objected to because of the following informalities:  the claim recites “is or comprises,” which is redundant.  Both “is” and “comprises” are open transitional phrases.  It would be remedial to replace the phrase “is or comprises” with the word “comprises.”  Appropriate correction is required.
Claim 46 is objected to because of the following informalities:  the claim recites “is or comprises,” which is redundant.  Both “is” and “comprises” are open transitional phrases.  It would be remedial to replace the phrase “is or comprises” with the word “comprises.”  Appropriate correction is required.
Claim 47 is objected to because of the following informalities:  the claim recites “is or comprises,” which is redundant.  Both “is” and “comprises” are open transitional phrases.  It would be remedial to replace the phrase “is or comprises” with the word “comprises.”  Appropriate correction is required.
Claim 48 is objected to because of the following informalities:  the phrase “the mutant MYC polypeptide is 5’ of the repressor domain” should be amended to recite “the nucleic acid sequence encoding the mutant MYC polypeptide is 5’ of the nucleic acid sequence encoding the repressor domain.”  It is clear from claim 17 that the product is a nucleic acid sequence encoding the components of the fusion protein, and the direction of 5’ refers to a nucleic acid sequence and not a protein.  Appropriate correction is required.
Claim 49 is objected to because of the following informalities:  the phrase “the mutant MYC polypeptide is 3’ of the repressor domain” should be amended to recite “the nucleic acid sequence encoding the mutant MYC polypeptide is 3’ of the nucleic acid sequence encoding the repressor domain.”  It is clear from claim 17 that the product is a nucleic acid sequence encoding the components of the fusion protein, and the direction of 3’ refers to a nucleic acid sequence and not a protein.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 22 and 23 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 22 is drawn to a cell comprising the polynucleotide of claim 17 or a fusion polypeptide encoded by the polynucleotide of claim 17.  Claim 23 depends from claim 22 and limits the cell to a cancer cell.  The specification teaches that the cells are present in vivo in a subject or organism, which is a human (e.g., paragraphs [0100] and [0108]).  Thus, the cells read on a human being, which is nonstatutory subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 17-20, 22-25, 34-38, 40 and 42-49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is vague and indefinite in that the metes and bounds of the phrase “mutant MYC polypeptide” are unclear.  The phrase is unclear in that the specification defines the term “mutant” to “refer to an organism, a cell, or a biomolecule (e.g., a nucleic acid or protein) that comprises a genetic variation as compared to a reference organism, cell, or biomolecule.”  See paragraph [0026].  However, the claim does not set forth a reference MYC polypeptide for one to determine whether a particular MYC polypeptide falls within the scope of “mutant MYC polypeptide” as claimed .  It would be remedial to amend the claim language to provide a reference sequence or to specifically define the structure of the mutant MYC polypeptide.
Claim 17 is vague and indefinite in that the metes and bounds of the phrase “mutant MYC polypeptide” are unclear.  The phrase is unclear in that the specification defines the term “mutant” to “refer to an organism, a cell, or a biomolecule (e.g., a nucleic acid or protein) that comprises a genetic variation as compared to a reference organism, cell, or biomolecule.”  See paragraph [0026].  However, the claim does not set forth a reference MYC polypeptide for one to determine whether a particular MYC polypeptide falls within the scope of “mutant MYC polypeptide” as claimed .  It would be remedial to amend the claim language to provide a reference sequence or to specifically define the structure of the mutant MYC polypeptide.
Claims 18-20, 22-25, 34-38, 40 and 42-49 depend from claim 17 and are rejected for the same reason applied to claim 17.
Claim 24 is vague and indefinite in that the metes and bounds of the phrase “A pharmaceutical composition that delivers the polynucleotide of claim 17” are unclear.  The phrase is unclear in that the composition is defined by the action of delivery.  The specification defines the term “delivery” to be interchangeable with the terms “delivering” and “contacting” and to mean “introduction of an agent (e.g., a fusion polypeptide, polynucleotide, or compositions as described herein) into a target cell (e.g., cytosol of a target cell.).”  See paragraph [0023]  Actions present within a product claim create confusion as to when direct infringement occurs.  See MPEP 2173.05(p)(II).  It would be remedial to amend the claim language to clearly define the composition by the structure of the components.  For example, claim 24 can be amended to recite, “A pharmaceutical composition comprising the polynucleotide of claim 17 and a pharmaceutically acceptable excipient,” and claim 25 can be cancelled.
Claim 25 depends from claim 24 and is rejected for the same reason applied to claim 24.  
	Claim 44 is vague and indefinite in that the metes and bounds of the phrase “The polynucleotide of claim 17, further comprising a functional domain” are unclear.  The phrase is unclear in that the specification uses the term “functional domain” to refer to polypeptide domains (e.g., paragraphs [0008] and [0076]-[0082]).  However, the claim is drawn to a polynucleotide and not a polypeptide.  Furthermore, claim 17 requires the encoded fusion polypeptide to comprise a repressor domain, which the specification indicates is a type of functional domain (e.g., paragraphs [0008] and [0076]-[0082]).  Thus, the scope of the claim is wholly unclear.
	Claims 45-47 depend from claim 44 and are rejected for the same reasons applied to claim 44.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 20 depends from claim 17 and recites, “The composition comprising the polynucleotide of claim 17.”  The only claimed element is the polynucleotide of claim 17.  No element has been added in addition to the polynucleotide of claim 17.  Thus, claim 20 fails to further limit the subject matter of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claims 22 and 23 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 22 and 23 depend from claim 17, which is drawn to a “polynucleotide comprising a nucleic acid sequence encoding a fusion polypeptide comprising a mutant MYC polypeptide and a repressor domain.”  Claim 22 recites, “A cell comprising the polynucleotide of claim 17 or fusion polypeptide encoded by the polynucleotide of claim 17.”  Thus, claims 22 and 23 encompass an embodiment where the polynucleotide of claim 17 is not present in the cell, only the polypeptide encoded by the polynucleotide is present.  Accordingly, claims 22 and 23 fail to include all the limitations of the claim upon which they depend.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 34 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 34 depends from claim 17 and recites, “A kit comprising the polynucleotide of claim 17.”  A kit is a collection of items, and the only item in the kit is the polynucleotide of claim 17.  No item has been added in addition to the polynucleotide of claim 17.  Thus, claim 34 fails to further limit the subject matter of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 17-20, 22, 34, 35, 38-43 and 48 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Soucek et al (Oncogene, Vol. 17, pages 2463-2472, 1998, cited as reference C23 on the IDS filed 12/29/2020; see the entire reference).
Regarding claim 1, Soucek et al teach a fusion polypeptide comprising a mutant MYC polypeptide, which is called Omomyc, and a cI repressor protein (e.g., page 2466).
Regarding claims 17, 19, 20, 34, 35 and 38-42, Soucek et al teach a plasmid encoding a fusion polypeptide comprising a mutant MYC polypeptide, which is called Omomyc, and a cI transcriptional repressor protein (e.g., page 2466; page 2470, Plasmids, mutagenesis and protein expression).
Regarding claim 18, Soucek et al teach the expression of RNA encoding the fusion polypeptide from the plasmid DNA in bacterial cells (e.g., page 2466).
Regarding claim 22, Soucek et al teach a cell comprising the plasmid encoding the fusion polypeptide (e.g., page 2466).
Regarding claim 43, the mutant MYC polypeptide and cI repressor protein are linked via a peptide bond (e.g., page 2466).
Regarding claim 48, Soucek et al teach the mutant MYC polypeptide 5’ of the repressor domain (e.g., Fig. 2).

Claims 1, 17-20, 22-25, 34-37, 40-45 and 49 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Girdlestone et al (US Patent Application Publication No. 2004/0170619 A1; see the entire reference), as evidenced by GenBank Accession No. A1YG22.1, publicly available September 12, 2018, printed as pages 1/4-4/4.
Regarding claim 1, Girdlestone et al teach a fusion polypeptide comprising, from N-terminus to C-terminus, a SV40 nuclear localization signal (NLS), a Kruppel-associated box (KRAB) repressor domain from human KOX1 protein, a 10 amino acid sequence from the c-Myc protein (e.g., paragraphs [0208]-[0212]).
Regarding claims 17-20, 34-37, 40, 41, Girdlestone et al teach a plasmid vector, and an oncoretroviral vector comprising a sequence encoding a fusion polypeptide comprising, from N-terminus to C-terminus, a SV40 nuclear localization signal (NLS), a Kruppel-associated box (KRAB) repressor domain from human KOX1 protein, a 10 amino acid sequence from the c-Myc protein (e.g., paragraphs [0208]-[0216] and [0222]-[0225]).
Regarding claim 22, Girdlestone et al teach a primary cell comprising the polypeptide, or a polynucleotide encoding the polypeptide (e.g., paragraphs [0005] and [0193]).
Regarding claim 23, Girdlestone et al teach the primary cell is a cancer cell (e.g., paragraphs [0006] and [0035]).
Regarding claims 24 and 25, Girdlestone et al teach a pharmaceutical composition that comprises the polynucleotide encoding the fusion protein, where the composition comprises a cell and a pharmaceutically acceptable excipient that delivers the polynucleotide (e.g., paragraphs [0192]-[0196]).
Regarding claim 42, Girdlestone et al teach the vector encoding the c-MYC sequence of EQKLISEEDL (e.g., paragraphs [0210]-[0211]).  
A1YG22.1 is cited only to show that this peptide is a truncated mutant of a C-terminus domain of MYC.  Specifically, EQKLISEEDL is amino acids 410-419 of the 439 amino acid c-MYC protein.
Regarding claim 43, Girdlestone et al teach the polynucleotide encoding the fusion polypeptide further comprising a linker between the mutant MYC polypeptide and the repressor domain (e.g., paragraph [0211]).
For the purposes of this rejection, claim 44 is interpreted as limiting the polynucleotide of claim 17 to one that encodes the fusion polypeptide further comprising an additional functional domain.  Claim 45 is interpreted as limiting the further functional domain to a nuclear localization signal domain.  
Regarding claims 44 and 45, Girdlestone et al teach a plasmid vector, and an oncoretroviral vector comprising a sequence encoding a fusion polypeptide comprising, from N-terminus to C-terminus, a SV40 nuclear localization signal (NLS), a Kruppel-associated box (KRAB) repressor domain from human KOX1 protein, a 10 amino acid sequence from the c-Myc protein (e.g., paragraphs [0208]-[0216] and [0222]-[0225]).
Regarding claim 49, Girdlestone et al teach the vectors where the MYC polypeptide is 3’ to the repressor domain (e.g., paragraphs [0210]-[0211]).

Claims 1, 17-20, 22, 24, 25, 34, 35, 42-46 and 49 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ayer et al (Molecular and Cellular Biology, Vol. 16, No. 10, pages 5772-5781, October 1996, cited as reference C1 on the IDS filed 12/29/2020; see the entire reference), as evidenced by GenBank Accession No. A1YG22.1, publicly available September 12, 2018, printed as pages 1/4-4/4, and GenBank Accession No. NP_001280157.1, publicly available August 19, 2018, printed as pages 1/3-3/3.
Regarding claim 1, Ayer et al teach a fusion polypeptide comprising human, full-length c-Myc protein, and a Mad1 mSin interaction domain (SID), which is a transcriptional repressor domain (e.g., Abstract; page 5776, paragraph bridging columns; Fig. 4A).  The c-Myc protein of Ayer et al is a mutant relative to other Myc family members (e.g., page 5772, left column).
A1YG22.1 and NP_001280157.1 are cited only to provide evidence that human full-length c-Myc contains mutations relative to other Myc family members, such as N-myc.  See the alignment in Appendix I.
Regarding claims 17, 19, 20, 34 and 35, Ayer et al teach plasmid DNA, which is an expression vector comprising a nucleic acid sequence encoding human, full-length c-Myc protein, and a Mad1 mSin interaction domain (SID) (e.g., Abstract; page 5776, paragraph bridging columns; page 5773, Fusion protein construction; Fig. 4A).  The c-Myc protein of Ayer et al is a mutant relative to other Myc family members (e.g., page 5772, left column).
A1YG22.1 and NP_001280157.1 are cited only to provide evidence that human full-length c-Myc contains mutations relative to other Myc family members, such as N-myc.  See the alignment in Appendix I.
Regarding claim 18, Ayer et al teach 293 cells transfected with the expression vector, where RNA encoding the fusion protein is transcribed to provide for expression of the fusion protein (e.g., Fig. 4).
Regarding claim 22, Ayer et al teach human embryonic kidney epithelial cell line 293 cells comprising the expression vector (e.g., page 5773, right column, last full paragraph; Fig. 4).
Regarding claims 24 and 25, Ayer et al teach a composition comprising the expression vector and a transfection reagent, where the composition is suitable for the introduction of the expression vector into live human cells (e.g., page 5773, Luciferase and CAT assays; Fig. 4).
Regarding claim 42, A1YG22.1 and NP_001280157.1 are cited only to provide evidence that human full-length c-Myc contains mutations relative to other Myc family members, such as N-myc, where the mutations are in a C-terminus domain.  See the alignment in Appendix I.
Regarding claim 43, the SID domain and c-Myc protein are linked via a peptide bond (e.g., page 2466).
For the purposes of this rejection, claim 44 is interpreted as limiting the polynucleotide of claim 17 to one that encodes the fusion polypeptide further comprising an additional functional domain.  Claim 45 is interpreted as limiting the further functional domain to a nuclear localization signal domain. Claim 46 is interpreted as limiting the nuclear localization signal to one that is present in MYC.
Regarding claims 44-46, Ayer et al teach the polynucleotide encoding full-length c-Myc (e.g.,  Abstract; page 5776, paragraph bridging columns; page 5773, Fusion protein construction; Fig. 4A).  Thus, the encoded fusion protein of Ayer et al necessarily comprises the NLS of c-Myc.
Regarding claim 49, Ayer et al teach the expression vector where the sequence encoding c-Myc is 3’ to the sequence encoding the SID repressor domain (e.g., Fig. 4).

Claims 1, 17-20, 22-25, 34, 35, 40, 41, 43-45, 47 and 49 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu et al (The Journal of Pharmacology and Experimental Therapeutics, Vol. 302, No. 3, pages 963-971, 2002; see the entire reference).
Regarding claim 1, Xu et al teach a fusion polypeptide comprising five zinc fingers (Zifs), two KRAB-A repressor domains, and a c-Myc epitope tag (e.g., page 964, left column, 1st full paragraph; page 964, right column, Construction of Plasmids; Fig. 1).
Regarding claims 17, 19, 20, 34 and 35, Xu et al teach plasmid DNA comprising a nucleic acid sequence encoding a fusion polypeptide comprising five zinc fingers (Zifs), two KRAB-A transcriptional repressor domains, and a c-Myc epitope tag (e.g., page 964, left column, 1st full paragraph; page 964, right column, Construction of Plasmids; Fig. 1).
Regarding claim 18, Xu et al teach the introduction of the plasmid DNA into CI/ADR-RES cells, where the DNA is transcribed to RNA encoding the fusion protein for expression of the fusion protein (e.g., Fig. 1).
Regarding claim 22, Xu et al teach NCI/ADR-RES cells comprising the plasmid DNA (e.g., Fig. 1).
Regarding claim 23, Xu et al teach that NCI/ADR-RES cells are cancer cells (e.g., page 964, right column, Cell Culture).
Regarding claims 24 and 25, Xu et al teach a composition comprising the plasmid DNA and Superfect transfection reagent, which is suitable for the introduction of plasmid DNA into living NCI/ADR-RES cells (e.g., page 964, right column, Transient Transfection Experiments; Fig. 1).
Regarding claim, 40, Xu et al teach the plasmid DNA encoding the c-Myc epitope (e.g., page 964, left column, 1st full paragraph; page 964, right column, Construction of Plasmids; Fig. 1), which is a truncated C-MYC polypeptide.
Regarding claim 41, Xu et al teach the plasmid DNA encoding the c-Myc epitope (e.g., page 964, left column, 1st full paragraph; page 964, right column, Construction of Plasmids; Fig. 1), which does not comprise a transactivation domain of MYC.
Regarding claim 43, the KRAB-A domains and c-Myc epitope are linked via a peptide bond (e.g., page 964, left column, 1st full paragraph; page 964, right column, Construction of Plasmids; Fig. 1).
For the purposes of this rejection, claim 44 is interpreted as limiting the polynucleotide of claim 17 to one that encodes the fusion polypeptide further comprising an additional functional domain.  Claims 45 and 47 are interpreted as limiting the further functional domain to repressor domain. 
Regarding claims 44, 45 and 47, Xu et al teach plasmid DNA comprising a nucleic acid sequence encoding a fusion polypeptide comprising five zinc fingers (Zifs), two KRAB-A transcriptional repressor domains, and a c-Myc epitope tag (e.g., page 964, left column, 1st full paragraph; page 964, right column, Construction of Plasmids; Fig. 1).  Thus, the encoded polypeptide comprises two KRAB-A repressor domains.
Regarding claim 49, Xu et alt each the plasmid DNA where the sequence encoding the c-Myc epitope is 3’ of the repressor domain (e.g., page 964, left column, 1st full paragraph; page 964, right column, Construction of Plasmids; Fig. 1).  

Conclusion
Claim 50 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Dunston whose telephone number is (571)272-2916. The examiner can normally be reached M-F, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Jennifer Dunston
Primary Examiner
Art Unit 1699



/Jennifer Dunston/Primary Examiner, Art Unit 1699